Citation Nr: 1127342	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-37 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include as secondary to in-service exposure to herbicides.

2.  Entitlement to service connection for a skin disorder, manifested by skin lesions, to include as secondary to in-service exposure to herbicides and to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1960 to February 1961 and from February 1965 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in April 2006 and December 2006 by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicide while in military service.

2.  The Veteran has not been diagnosed with any disorder which is presumptively related to Agent Orange.

3.  The preponderance of the competent and credible evidence of record does not show that the Veteran was diagnosed with skin cancer at any time during the pendency of the appeal.

4.  It has not been shown, by credible competent evidence, that the Veteran's precancerous skin lesions were manifested during service or indeed until many years thereafter - or that they were due to, or aggravated by, any other service-related incident, to include Agent Orange exposure - or that they are causally or etiologically related to the service-connected diabetes mellitus in any way.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The Veteran's precancerous skin lesions were not incurred in or aggravated by active service, may not be presumed to have been incurred in service due to herbicide exposure and are not proximately due to, aggravated by, or the result of the service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In pre-adjudication letters dated in July 2005 and September 2006 the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  Letters dated in April 2007 and May 2007 informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Further, any timing defect of the 2007 correspondence was cured by the RO's subsequent readjudications of the claims and issuance of a statement of the case in November 2007 and supplemental statements of the case in December 2008 and March 2009.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record, and the RO obtained VA examinations in April 2008 and September 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are more than adequate, as together they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran maintains that he developed skin cancer as a result of excessive sun exposure/damage that occurred during his service in Vietnam.  He has reported that it was hot and sunny in Vietnam and that sunburn could occur even when he wore a shirt.  He also contends that he developed scarring from skin lesions secondary to his service-connected diabetes mellitus.  In his May 2005 notice of disagreement, he specifically stated that his scarring condition is not related to the scars that he had while he was in service, but began about the same time has his diabetes mellitus.  In the alternative, the Veteran has also alleged that his skin cancer and skin lesions are the result of herbicide exposure during service.  Because these claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. § 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The specified diseases which have been listed therein include chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. § 3.307(a)(6), 3.309(e).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310 (2010).  When aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  However, based upon the facts in this case, the regulatory change does not adversely impact the outcome of the appeal.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A review of his DD Form 214 shows the Veteran served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to Agent Orange or other herbicide agent.  

The Board also notes that skin cancer and skin lesions are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claims must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, there is nothing in the service treatment records (STRs) that can be construed as complaints related to or diagnosis of skin cancer in general or that provide a basis for a current diagnosis of a chronic skin disorder.  These records do show the Veteran had multiple scars including a scar on the left upper arm and lacerations of the shoulders and knees at the time of reenlistment in February 1965.  He was also treated for cellulitis of the face in July 1966 and again in January 1978.  He was noted to have scars on the knee and left thumb.  In November 1973, the Veteran had a mole removed from his abdomen that was consistent with benign papillary hyperkeratosis.  A periodic examination in September 1981 showed a right lower quadrant abdominal scar and a scar on the left anterior shoulder.  These records are likewise completely negative for complaints, diagnoses, or treatment for symptoms of sunburn.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his retirement physical in January 1984, the Veteran denied any history of specific skin disease and no chronic skin problems were noted.  

Post service records show that during VA examinations in 1984 and 1986 there was no mention of any skin condition.  The claims folder is devoid of any relevant treatment records or other medical documents until 1990, when the Veteran underwent treatment for tinea cruris.  These records also show treatment for rash to both feet in March 1998 and occasional treatment for toenail fungus.  Of some significance however is that these reports show that the Veteran had a history of outdoors employment driving a tractor.  

The record also includes a May 2002 VA diabetic examination report.  At that time, the Veteran reported developing some crackled, fawn-colored lesions that become hard and scaly then clear up leaving a hypopigmented area.  This occurred mainly on the extremities.  Examination of the skin revealed small hypopigmented areas on both arms as well as fawn-colored, freckled area on the upper arm, which was the beginning of a lesion and evidence of a current scaly and somewhat hardened lesion.  During a VA diabetic examination in April 2005, the Veteran identified multiple hypopigmented patches on his forearms, which he attributed to skin cancer.  In 2006, the Veteran began regular treatment for precancerous skin lesions at various sites on his body.  Recent treatment records dated in February 2007 shows the Veteran was treated for a macular rash on both shins, diagnosed as contact dermatitis.  No medical professional has specifically related the skin lesions to in-service sun exposure, in-service herbicide exposure, or diabetes mellitus.  

During VA examination in April 2008, the Veteran gave a history of skin lesions beginning in the 1970s.  Examination revealed a few scattered brown macules on the chest; three erythematous macules on the left upper arm, a brown macular lesion in the right mid back, and scattered small brown macular lesions some slightly raised also on the back.  There were also three scarred lesions of the back from prior resections.  The diagnosis was scars secondary to multiple skin cancer resections per history and skin lesions.  After the examination and review of the records, the examiner opined in an September 2008 examination report that the Veteran had premalignant skin lesions including actinic keratosis, but there was insufficient clinical evidence to support a diagnosis of skin cancer.  In other words, the examiner was not able to document medical evidence in the file that confirmed a diagnosis of skin cancer.  The examiner also could not determine whether the Veteran's current skin condition was related to his being sunburned while serving in Vietnam without resorting to speculation.  He added that there was no diagnostic testing that could be done to clarify the cause of the skin lesions.  

With respect to the claim for skin cancer, the primary impediment to a grant of service connection is the absence of medical evidence of a diagnosis.  There is no post-service evidence documenting complaints, findings, or treatment of skin cancer.  While skin lesions are the type of symptom capable of lay observation, the record is devoid of objective clinical confirmation that he actually suffers from skin cancer.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  The medical evidence of record is entirely negative for skin cancer, and the Veteran's contentions alone cannot satisfy the criteria for a current disability.  

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Importantly, however, and of particular significance to the Board in this matter, is the fact that, at no time during the current appeal has a diagnosis of skin cancer been made.  Based on this evidentiary posture, service connection cannot be awarded.  

Moreover, the Board is unable to attribute the post-service development of the Veteran's skin lesions to his service.  The record does not show that the lesions, first documented in 2002, were manifested prior to that date and during those intervening years he did not complain of or receive treatment for any pertinent symptoms.  That is to say, he has failed to show continuity of symptomatology in the almost two decades after his service had ended before the manifestation of relevant pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Also, such a long span between the conclusion of his military service and the onset of his symptoms after service is probative evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim); Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In addition, the record is negative for a medical opinion linking the skin lesions to service, including his presumed in-service exposure to herbicides.  

Furthermore, to the extent that the Veteran attributes his skin lesions on a secondary basis, none of the post-service evidence of record indicates that the Veteran's service-connected diabetes mellitus played a role in their development or worsening.  Accordingly, service connection cannot be granted on a secondary basis.  See 38 C.F.R. § 3.310; Allen supra.

Finally, in reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or his written statements regarding his skin problems.  As to his assertions that he developed skin cancer and skin lesions as a result of service, the Board acknowledges that he is competent to give evidence about what he sees and feels; for example, he is competent to describe skin problems.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is also aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, at 310.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his skin lesions and skin cancer are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

The problem in this case is that the pre-cancerous skin lesions are not among the enumerated diseases listed in 38 C.F.R. § 3.309 as having a positive association with exposure to herbicide agents.  Moreover the evidence currently contained within the claims file does not establish that a medical nexus exists between the skin lesions and the Veteran's period of service (including his presumed in-service exposure to herbicides) or any service-connected disability.  Finally, there is no competent evidence of record of a diagnosis of skin cancer at any time during the current appeal.  Thus, the Veteran's own opinion and theories, to the extent they are to be accorded some probative value, are far outweighed by the evidence of record.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against these claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  





(CONTINUED ON NEXT PAGE)
ORDER

Service connection for skin cancer, to include as secondary to in-service exposure to herbicides, is denied.

Service connection for a skin disorder, manifested by skin lesions, to include as secondary to in-service exposure to herbicides and to service-connected disability, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


